Title: From George Washington to Philip Schuyler, 31 March 1780
From: Washington, George
To: Schuyler, Philip


          
            My dear Sir,
            Hd Qrs Morris-town 31st Mar. 1780
          
          I was about to fulfil the promise made to you in my last—of writing fully on the subject of your letter of the [ ] Instt & other matters—when your obliging favr of the 22d came to hand. The hint contained in it was too seasonable & striking for me not to derive a lesson of use from it. I shall therefore, as there is danger attending written communications of private Sentimts & my letters to the body of which you are a member will convey every occurrance & information of a public nature within my sphere of action content myself with ackno⟨w⟩ledging & thanking you for the letters you may do me the favor to write.
          I am much indebted to you for your communications from the Southward—I feel many anxious moments on acct of the Carolinas which are increased by the daily diminution of our force in this quarter—the little prospect of getting it augmented in tim⟨e⟩ to answer any Valuable purpose—and other obvious embarrassments.
          We are now beginning to experience the fatal consequences of the policy which delayed calling upon the States for their quota of Men to a period when they ought to have been joined, that there might have been time for arranging & preparing them for the duties of the field—What to do for the Southern States without involving consequences equally alarming in this quarter I know not—The enemy are certainly preparing for another embarkation (from present appearances of abt 2500 Men) but as I expect a more particular acct of this matter by tomorrow I shall defer writing to Congress till then. With the most sincere regard & Affectn I am Dr Sir Yr Most Obedt
          
            G. W——n
          
        